Title: To John Adams from T. D. Clark, 6 October 1825
From: Clark, T. D.
To: Adams, John


				
					My Dear sir
					Columbia Tennessee 6. Octr 1825
				
				In order not to be tedious or Embarrassing to you I must be brief. I am a son of a Republican who fought and Bled in the Cause of liberty and Equality. he died in 1804 but in the Revolutionary he was so Disabled by his wounds Recd. that he had his leg amputated—he belonged to Genl. Greens Division his name was Samuel Clark. he bore a Majors Commission in the Continental army. My whole object in writing these few Imperfect lines is merely to acknowledge our greatest Esteem and veneration to you for your many Services Rendered to the benefit To our common Country. I anxiously wish to Receive a few lines written (If possible by your own hand writing) how your Health is and thereby procured your own writing as a Relic for me to Treasure up with the letter of the Immortal Jefferson Recd. 16 Augt last—In writing these few lines my motive is not for the sake of popularity or any selfish motive but as a tribute of Respect from a poor (but I hope Respected) Member of the Community my own venerable father of our highly favoured Republic Enjoy every good that this life is capable of Enjoy while the lamp holds out to burn—may his sun Recline in Tranquility and Immortal Glory, and may The Administration of J. Q. Adams president be a Joyful one may partisan Recede and we all be cemented in one compact Brotherhood is the sincere wish of your serv
				
					T. D. Clark
				
				
			